The opinion of the court was delivered by
Barrett, J.
The only question in, this case is in relation to the liability of the trustee.
It seems that the widow Bemis, some years since, intermarried with Daniel L. Davis, the principal debtor; she having at that time one son by her first husband, and also possessed of some property, and that soon after her marriage she bought a farm of Daniel Davis, and paid for it out of funds which belonged to her before she married the principal debtor. The farm was conveyed to Thomas Robinson, in trust for Daniel L. Davis, and Clarissa Davis, his wife, and to her, the said Clarissa, and her heirs forever. The *442habendum, in the deed is to the said Thomas Robinson, in trust to said Daniel L. Davis, and Clarissa, his wife, and her heirs forever. The trustee, Hill, has, under an order of the court of chancery, succeeded to the trust created and vested in Robinson under the deed. The wife is dead, leaving heirs; and the question is whether upon the death of the wife, the trust survives to the husband during his life time, or goes directly, upon her death, to the heirs of the wife. If land is conveyed directly to husband and wife, they hold by entireties, and have not a joint estate, and upon the death of either of them, the whole estate goes to the survivor. This is settled law.
The same rule in relation to survivorship should prevail where a joint trust interest is given to husband and wife, and if this trust interest had been given to Daniel L. Davis and his wife for life, and to their heirs in fee, there could be no doubt the whole interest would go to the survivor for life; and we apprehend that the trust being for the husband and wife, and the heirs of the wife, can not alter the rule of survivorship between husband and wife. From the language used in the deed in the creation of the trust, it is manifest that it was not designed for the separate use of the wife during the coverture; and we can not infer from the deed an intent that the husband’s interest should cease upon her death, in case he survived his wife.
The result must be, upon the disclosure, that the trustee has moneys in his hands belonging to the principal debtor, and the iudgment of the county court is affirmed, with costs as to the trustee, and pro forma as to the principal debtor, without costs.